Citation Nr: 0947344	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability characterized as pes planus.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability characterized as chondromalacia patella.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for a left knee disability characterized as 
degenerative joint disease (DJD).

4.  Entitlement to an initial rating in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to 
October 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The 
Veteran testified at a Board video conference hearing before 
the undersigned in March 2007.  A transcript is of record.  

The appellant has raised a claim for entitlement to service 
connection for a right knee disorder as secondary to his 
service-connected left knee disorder.  Since this issue has 
not been developed by the RO, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Pes planus was not noted at the time of the Veteran's 
entry into service.

2.  The Veteran's pes planus did not clearly and unmistakably 
exist prior to service.

3.  The Veteran's pes planus with hallux valgus and plantar 
fasciitis is related to service.

4.  The Veteran's service-connected left knee disability 
characterized as chondromalacia patella is not manifested by 
moderate lateral instability.

5.  The Veteran's service-connected left knee disability 
characterized as DJD is not manifested by flexion limited to 
30 degrees or by extension limited to 10 degrees.  

6.  The Veteran's service-connected PTSD is manifested by 
depressed mood, suspiciousness and chronic sleep impairment.  


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been sound as to pes 
planus or other foot disorder at the time of entry into 
service.  38 U.S.C.A. § 1111 (West 2002).

2.  The presumption that the Veteran was sound as to a foot 
disorder, including pes planus, has not been rebutted. 38 
U.S.C.A. § 1111 (West 2002).

3.  Pes planus with hallux valgus and plantar fasciitis was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
left knee disability characterized as chondromalacia patella 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a and Diagnostic Code 5257 (2009).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
left knee disability characterized as DJD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a Diagnostic Code 5003, 5010, 5260, 
5261 (2009).

6.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  With 
respect to the pes planus claim, the Board is granting in 
full the benefit sought on appeal.  Accordingly as to that 
issue, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

The Veteran's DJD of the left knee and PTSD claims arise from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  
Likewise, the Veteran's chondromalacia patella claim is an 
increased rating claim and the notice provided was adequate.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and afforded the Veteran 
the opportunity to give testimony at a video conference 
hearing in March 2007.  He was afforded VA examination(s) in 
May 2001, April 2004, and June 2009 (knees) and May 2001, 
June 2003, April 2004, and July 2009 (PTSD).  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  Thus, VA has substantially complied 
with the notice and assistance requirements and the Veteran 
is not prejudiced by a decision on the claims at this time.

Service Connection

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The presumption of soundness 
attaches only where there has been an induction examination 
in which the claimed disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 255 (1991).

The Veteran asserts that his bilateral pes planus was either 
caused by, or, if preexisting, was aggravated by the marching 
and exercising he did in service.  He reported that his feet 
got worse when he was in Vietnam.  His October 1968 pre-
induction examination did not note any foot problems, 
including pes planus.  Clinical evaluation of the feet was 
normal, and in his contemporaneous medical history, the 
Veteran marked the appropriate box to deny a past and current 
medical history of foot trouble.  Accordingly, the 
presumption of soundness attached.

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) found that, when no preexisting condition 
is noted upon entry into service, as here, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  Wagner held that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 requires that VA shows by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service; and (2) that the preexisting disability was not 
aggravated during service. In May 2005, 38 C.F.R. § 3.304 was 
amended to reflect the analysis in Wagner.  See 70 Fed. Reg. 
23,027-29 (May 4, 2005).  If a disability was not noted at 
the time of entry into service and VA fails to establish by 
clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

In this case, there is not clear and unmistakable evidence 
the veteran had a pes planus disorder that preexisted his 
period of military service in 1969.  A June 2009 VA examiner 
concluded that the veteran had developmental pes planus with 
residual hallux valgus and plantar fasciitis that preexisted 
service, and the record reflects more than one instance where 
the Veteran reported that he had flat feet prior to service.  
However, it cannot be said these opinions alone rise to the 
level of clear and unmistakable evidence that a pes planus 
disorder preexisted service.  This is particularly true in 
light of the Veteran's October 2003 statement that his "feet 
never were in bad shape until I went into the service" and 
the October 2004 statement of Dr. R. Morwessel that the 
Veteran had bilateral foot problems and plantar fasciitis; 
that he "developed bilateral foot pain while in the military 
service"; and that "the bilateral foot problems . . . are 
related to his military service."  

Although the Board may view the medical opinions of record as 
showing that the preponderance of the evidence supports a 
finding that pes planus preexisted service, given the fact 
that at least one medical opinion has opined that the 
bilateral foot problems began in service, the Board is unable 
to find the competent evidence rises to the level of clear 
and unmistakable evidence as to this question.  In sum, there 
is no clear and unmistakable evidence that the pes planus 
preexisted service.  Having reached this conclusion, there is 
no need to consider aggravation.

Therefore, the Board will turn to the question of whether the 
veteran's current pes planus is related to service.  
"Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service."  38 C.F.R. § 3.303(d).  Based on the 
opinion provided by Dr. Morwessel in 2004, there is a nexus 
between the Veteran's current bilateral foot disorder, 
bilateral pes planus with hallux valgus and plantar 
fasciitis, and service.  While the 2009 examiner indicated 
that the Veteran's pes planus was developmental and pre-
existed service, given that the evidence is in relative 
equipoise on this question, the veteran will be afforded the 
benefit of the doubt.  Accordingly, service connection is 
warranted for the Veteran's pes planus with related hallux 
valgus and plantar fasciitis.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board has considered 
the requirements of Fenderson with respect to the initial 
rating claims and Hart with respect to the increased rating 
claim and finds that staged ratings are not appropriate in 
this case as the factual findings do not show distinct time 
periods where any aspect of the service-connected PTSD or 
knee disabilities exhibited symptoms that would warrant 
different ratings.

1.  Left Knee Evaluations

The Veteran's service-connected chondromalacia patella is 
rated as 10 percent disabling under the provisions of 
Diagnostic Code 5257.   The next higher, 20 percent, rating 
is warranted when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted 
when there is severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.   

A higher rating is not warranted under Diagnostic Code 5257 
as the preponderance of the evidence is against a finding of 
moderate subluxation or instability.  Most testing during the 
appeal period revealed no ligamentous instability, including 
a May 2001 VA examination report, May 2003 and April 2004 VA 
treatment records, and a June 2009 VA examination report.  
While there is some indication of instability in Dr. 
Morwessel's treatment records and in VA treatment records, 
the instability noted does not rise to the moderate level.  
For example, a September 2001 record from Dr. Morwessel found 
no medial or lateral instability and negative Lachman and 
anterior drawer tests.  Only McMurray's sign was positive.  
Likewise, an October 2001 treatment record from the same 
source noted no medical or lateral instability at 0 but 1+ 
medial instability at 30 degrees. 

The Veteran's service-connected DJD is rating 10 percent 
disabling under Diagnostic Code 5260-5010 for limitation of 
flexion of the knee due to arthritis.  Under Diagnostic Code 
5260, the next higher, 20 percent, rating is warranted for 
flexion limited to 30 degrees; and a maximum rating of 30 
percent is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

A higher rating in this case could also be attained if the 
evidence reflected entitlement to separate ratings under both 
Diagnostic Code 5260 for limitation of flexion and Diagnostic 
Code 5261 for limitation of extension.  VAOPGCPREC. 09-04 (69 
Fed. Reg. 59990 (2004)).  Under Diagnostic Code 5261, a 10 
percent rating is warranted for limitation of extension to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees; and a maximum 
rating of 50 percent is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The preponderance of the evidence is against a finding that 
flexion is limited to 30 degrees or that extension is limited 
to 10 degrees.  Treatment records and examination reports 
throughout the appeal period repeatedly reveal a much higher 
range of flexion and extension.  For example, a May 2001 VA 
examination revealed range of motion, active and passive, 
from 0 to 120 degrees and a June 2009 VA examination noted 
range of motion from 0 to 80 degrees.  Even the evidence with 
the smallest range of motion, a September 2001 private 
treatment record which reported active range of motion from 
10 to 70 degrees, revealed flexion far in excess of 30 
degrees.

Turning to other Diagnostic Codes applicable to knee 
disabilities, the Board notes that higher ratings are not 
warranted under Diagnostic Code 5256 for ankylosis of the 
knee, Diagnostic Code 5258 for dislocated semilunar 
cartilage, or Diagnostic Code 5262 for malunion of the tibia 
and fibula as the medical evidence shows no dislocation of 
semilunar cartilage or malunion of the tibia and fibula.  
Also, as the medical evidence shows significant ranges of 
motion, the knee is not ankylosed and therefore application 
of Diagnostic Code 5256 is not warranted.  Further, as there 
is no rating in excess of 10 percent available under 
Diagnostic Codes 5259 and 5263 these Diagnostic Codes are not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262 and 5263.  

With respect to both flexion and extension of the knee, the 
Board has considered the application of 38 C.F.R. § 4.40 
(consider 'functional loss' 'due to pain'), and 38 C.F.R. § 
4.45 (consider '[p]ain on movement, swelling, deformity, or 
atrophy on disuse' in addition to '[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing', incoordination, and excess 
fatigability).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Veteran reports pain, morning stiffness, episodes of 
catching, locking, and popping, and instability of the knee.  
Crepitus and swelling was noted intermittently in the medical 
records, but there was no indication of deformity or atrophy 
on disuse.  The Veteran denied flare-ups during his 2009 VA 
examination, reporting that he limited himself and avoided 
flare-ups.  The 2009 VA examiner found no additional 
limitation of motion after at least three repetitions and 
stated that additional limitation due to flare-ups could not 
be determined without resorting to mere speculation.  He 
opined that the functional limitation caused by the right 
knee was "mild."  Likewise, the April 2004 VA examiner 
found that no significant pain or weakness was caused by 
repetitive motion.  The May 2001 examiner addressed the 
DeLuca provisions but found that it was not possible to 
express pain in terms of additional limitation of motion as 
such a matter could not be determined with any degree of 
medical certainty.  For the aforementioned reasons, a higher 
rating is not warranted under DeLuca. 

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the medical evidence does not 
show that the left knee disability necessitated frequent 
periods of hospitalization.  The schedular criteria fully 
contemplate the Veteran's complaints and there is no evidence 
that application of the regular schedular standards is 
inapplicable.  While Dr. Morwessel stated that the Veteran's 
left knee disability interferes with his employment and the 
May 2003 VA examiner agreed that continued work in his role 
as a bus mechanic would not be feasible due to his knee, both 
physicians agreed that the Veteran was not totally 
incapacitated.  Further, the June 2009 VA examination report 
noted that the veteran was "[c]apable of sedentary to light 
duty occupation based on left knee condition."  VA's General 
Counsel has noted "mere assertions or evidence that a 
disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  PTSD

The Veteran's service-connected PTSD is rated 30 percent 
disabling under the provisions of Diagnostic Code 9411.  The 
next higher, 50 percent, rating is assigned for occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent scheduler rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Board acknowledges that upon examination in May 2001, the 
VA examiner reported that the Veteran had some depression 
with history of mania.  Further, at the June 2003 VA 
examination, the Veteran reported feeling depressed and the 
examiner observed that the Veteran's mood was mildly 
depressed.  The Board also acknowledges an April 2004 VA 
examination that shows that the Veteran reported feeling 
depressed and that the VA examiner reported that the Veteran 
had a depressed mood.  Albeit this indicates a disturbance in 
mood, when considered in connection with all of the rating 
criteria, overall the Veteran's PTSD does not more nearly 
approximate a 50 percent rating.  

There was no evidence of flattened affect, circumstantial, 
circumlocutory or stereotyped speech.  At the June 2003 VA 
examination, it was noted that the Veteran was verbose and 
talked spontaneously about various problems, and his affect 
was deemed somewhat dramatic.  The VA examiner in April 2004 
noted that the Veteran's speech was linear and coherent, and 
described his affect as full.  At the July 2009 VA 
examination, the Veteran reported restricted range of affect 
(e.g., unable to have loving feelings).   

There was no evidence that he had panic attacks or difficulty 
understanding complex commands.  There was no impairment of 
short-term and long-term memory.  There was no impaired 
judgment or abstract thinking.  On VA examination in May 
2001, the VA examiner observed that the Veteran was able to 
recall seven digits forward and three in reverse accurately, 
and that he was able to accurately repeat a complex sentence 
and interpret it.  The VA examiner added that the Veteran's 
comparisons and abstractions were appropriately abstract.  
The VA examiner estimated the Veteran's intelligence quotient 
(IQ) as approximately average.  He deemed the Veteran's 
insight and judgment as good.  The VA examiner from the June 
2003 VA examination noted that the Veteran's memory was 
adequate both recent and remote and that the Veteran's 
thought processes were logical and goal-directed.  The VA 
examiner found that the Veteran was oriented to time, place 
and person.  

Moreover, there was no difficulty in establishing and 
maintaining social relationships.  At a May 2001 VA 
examination, the Veteran reported occasionally seing his 
family with whom he had a good relationship.  He further 
reported attending church three times per week and enjoying 
recreation activities with his wife such as driving.  At the 
June 2003 VA examination, he shared that he enjoyed the 
company of others and was very active in his church.  
Although at the April 2004 VA examination the Veteran 
reported having significant problems dealing with others and 
that he isolated himself a great deal and that this children 
did not come visit him often, the Veteran had been with his 
wife for 25 years, and he reported no problems as of his July 
2009 VA examination.  At the July 2009 VA examination, he 
reported that he was learning how to deal with others and 
that he had a good circle of associates and four or five 
friends that he could call on. 

Furthermore, when asked if there was reduced reliability and 
productivity due to PTSD symptoms, the VA examiner from the 
July 2009 VA examination responded, "No." 

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

The Board acknowledges an April 2009 VA treatment record 
shows that the Veteran's GAF score was as low as 45, which is 
indicative of serious symptoms.  However, the preponderance 
of the evidence is against a higher rating as evaluative 
reports like the July 2009 VA examination report reflect a 
GAF score of 80, indicative of no more than slight impairment 
in social, occupational, or school functioning.  The Board 
finds the 2009 examiner's assessment more probative and 
persuasive as it was prepared after a review of the claims 
folders.  Further, the GAF score during the June 2003 and 
April 2004 VA examinations was 55, indicative of moderate 
symptoms reflected in the current 30 percent rating.

Likewise, the Veteran consistently denied any suicidal 
ideation.  While a May 2001 VA examination report reflects 
that the Veteran had obsessive thoughts and would check 
locks, windows, and doors about four times before he is 
satisfied, and that he did some excessive counting, the VA 
examiner reported that there were no symptoms of obsessions.   
Furthermore, there was no evidence of frequent shoplifting.  

In addition, there was no indication that the Veteran's 
speech was intermittently illogical, obscure or irrelevant.  
The April 2009 VA treatment record reflects that the 
Veteran's stream and content of thought were normal, and that 
memory and insight and judgment were good.  There was also no 
evidence of near-continuous panic.  While depressed mood had 
been noted, there was no evidence that he had depression 
affecting his ability to function independently, 
appropriately and effectively.  Further, there was no 
evidence of impaired impulse control and spatial 
disorientation.  When the Veteran was seen in April 2009 at 
the VA, it was noted that he was oriented in all four 
spheres.  There have been no observations of neglect of 
personal appearance and hygiene as the Veteran has been 
casually dressed and groomed for his appointments.  While the 
Veteran did report at the April 2004 VA examination that he 
was feeling detachment from others and that he had ended his 
friendship with someone because he was becoming irritated 
with that person and that his children did not come to visit 
him very often, there was no inability to establish and 
maintain effective relationships as the Veteran had been 
married to his wife for 25 years and had some friends.       

Further, when asked if the PTSD signs and symptoms resulted 
in deficiencies in judgment, thinking, family relations, 
work, mood, or school, the VA examiner from the July 2009 VA 
examination answered, "No."

Additionally, a maximum rating of 100 percent is not 
warranted.  The Board acknowledges that at a June 2003 VA 
examination, he reported hearing a voice that would talk to 
him at times, which would indicate that the Veteran 
experiences hallucinations.  However, the VA examiner did not 
believe that the Veteran had hallucinations.  Further, an 
April 2004 VA examination shows that there was no evidence of 
delusions or hallucinations.  At the July 2009 VA 
examination, the Veteran denied hallucinations.  Moreover, 
the Veteran did not exhibit the remaining symptoms that would 
warrant the maximum rating.  There was no gross impairment in 
thought process or communications.  The VA examiner from the 
April 2004 VA examination stated that the Veteran's thought 
content and process were within normal limits.  

Further, the Veteran did not exhibit grossly inappropriate 
behavior.  At the May 2001 VA examination, the VA examiner 
noted that he was appropriate and cooperative.  At the June 
2003 and April 2004 VA examinations, he was described as 
pleasant and cooperative.  Further, there was no persistent 
danger of hurting himself or others.  He continually denied 
any suicidal or homicidal ideation.  There was no 
intermittent inability to perform activities of daily living.  
At the June 2003 VA examination, he was dressed in casual 
attire.  At the April 2004 VA examination, the VA examiner 
noticed that the Veteran was neatly and cleanly dressed and 
demonstrated good personal hygiene.  Additionally, the 
Veteran did not exhibit disorientation to time or place as 
the June 2003 VA examination report reflects that he was 
oriented to time, place and person.  Further, there was no 
evidence memory loss for names for his relatives, occupation, 
or that of his own name.  Again, at the June 2003 VA 
examination, his memory was deemed adequate.     

Significantly, when asked if there was total occupational and 
social impairment due to PTSD signs and symptoms, the VA 
examiner from the July 2009 VA examination responded, "No."

Also, staged ratings are not for application since the 
Veteran's PTSD is adequately contemplated by the existing 30 
percent rating throughout the appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).   In this regard, the medical 
evidence does not show that the PTSD disability necessitated 
frequent periods of hospitalization.  The schedular criteria 
fully contemplate the Veteran's complaints and there is no 
evidence that application of the regular schedular standards 
is inapplicable.  The July 2009 VA examination reveals that 
there were no effects of PTSD on occupational functioning.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.




ORDER

Entitlement to service connection for bilateral pes planus 
with hallux valgus and plantar fasciitis is granted.

Entitlement to a rating in excess of 10 percent for a left 
knee disability characterized as chondromalacia patella is 
denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for a left knee disability characterized as DJD is 
denied.

Entitlement to an initial rating in excess of 30 percent 
disabling for PTSD is denied. 





____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


